Order entered December 8, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00182-CR
                                       No. 05-16-00183-CR

                               WALDRICK BROOKS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F14-70150-S & F15-00333-S

                                             ORDER
       The Court REINSTATES these appeals.

       On November 10, 2016, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Kathryn

Veech; (3) counsel’s explanation for the delay in filing appellant’s brief is due to family and

personal health issues; and (4) counsel requests an additional fifteen days to file the brief.

       We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.


                                                        /s/    ADA BROWN
                                                               JUSTICE